                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA


Richard Joseph Bilton,                        )
                                              )
               Plaintiff,                )              Civil Action No. 5: 17-2443-RMG
                                         )
               vs.                       )
                                         )
Nancy A. Berrryhill, Acting Commissioner )
of Social Security,                      )                    ORDER
                                         )
               Defendant.                )
                                         )


       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiffs application for Disability Insurance Benefits

("DIB"). In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this matter was

referred to the United States Magistrate Judge for pretrial handling. The Magistrate Judge issued

a Report and Recommendation ("R & R") on January 3, 2019, recommending that the decision of

the Commissioner be reversed and remanded to the agency because the Administrative Law

Judge's failure to adequately explain his decision to give "little weight" to the opinions of

Plaintiffs treating physician, Dr. Alexander. (Dkt. No. 30 at 18-22). The Commissioner has

advised the Court that she does not intend to file objections to the R & R. (Dkt. No. 32).

       The Court has reviewed the R & R and the record evidence and finds that the Magistrate

Judge has ably addressed the factual and legal issues in this matter. Therefore, the Court

ADOPTS the Report and Recommendation as the order of this Court, REVERSES the decision

of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g), and REMANDS the



                                                  -1-
matter to the Commissioner for further proceedings consistent with this order.

       AND IT IS SO ORDERED.




                                                     Richard Mark Gergel
                                                     United States District Judge


Charleston, South Carolina
January ~s 2019




                                               -2-
